Citation Nr: 0532676	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the left lower 
extremity, secondary to service-connected residuals of 
removal of a left heel spur.

2.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the right 
lower extremity, secondary to service-connected residuals of 
removal of a left heel spur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for varicose veins, thrombosis, and peripheral 
vascular disease of the lower extremities as secondary to 
service-connected residuals of removal of a left heel spur.

The above-listed issues were previously before the Board in 
November 2000 and July 2005.  On both occasions, they were 
remanded for additional development.

In April and August 1986, the RO denied service connection 
for varicose veins and thrombosis of the left leg on a direct 
basis.  The current appeal concerns a different issue; 
namely, secondary service connection.  Consequently, 
questions pertaining to finality and "reopening" of the 
1986 decisions are not implicated.  Cf. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  If the veteran wishes to further pursue 
the matter of direct service connection for varicosities, 
thrombosis, and/or peripheral vascular disease of either leg, 
he should notify the RO of that fact so that proper 
adjudicatory action can be taken.

In its prior remands in November 2000 and July 2005, the 
Board pointed out that the veteran appeared to be raising the 
issue of his entitlement to compensation benefits for lower 
extremity varicose veins, thrombosis, and peripheral vascular 
disease under the provisions of 38 U.S.C.A. § 1151.  Although 
the Board referred the issue to the RO, it does not appear 
from the current record that any action has been taken on the 
matter.  Accordingly, the matter is again referred to the RO.

The Board has held two hearings in connection with the 
present appeal.  The first such hearing, held in November 
1999, was conducted by Robert P. Regan, and the second 
hearing, held in October 2004, was conducted by Robert E. 
Sullivan.  Because the law requires that a Board member who 
conducts a hearing on appeal participate in the Board's final 
determination, see 38 U.S.C.A. § 7107(c) and 38 C.F.R. 
§ 20.707, this case was considered by an expanded panel when 
it was last before the Board in July 2005.  Since that time, 
however, Mr. Regan has left the Board's employ.  He is 
replaced on the panel by Steven L. Cohn.


FINDING OF FACT

The veteran's service-connected left heel disability did not 
cause the vascular disorders affecting his lower extremities; 
nor has the heel disability aggravated such disorders.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
varicose veins, thrombosis, and peripheral vascular disease 
of the left lower extremity, secondary to service-connected 
residuals of removal of a left heel spur, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).

2.  The criteria for an award of service connection for 
varicose veins, thrombosis, and peripheral vascular disease 
of the right lower extremity, secondary to service-connected 
residuals of removal of a left heel spur, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks to establish service connection for 
varicose veins, thrombosis, and peripheral vascular disease 
of his lower extremities on a secondary basis.  He maintains, 
in essence, that a left heel injury he sustained in service, 
and subsequent surgery therefor, has caused or aggravated the 
vascular disorders affecting his legs.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of July 2003, November 2003, and July 2005 letters to 
the veteran.  The letters informed the veteran of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
letters also asked the veteran to tell VA about any 
additional information or evidence he wanted VA to try to get 
for him; to tell VA about any other evidence or information 
that he thought would support his claim; and to send any 
additional evidence or information he had.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal was 
already decided when the VCAA was enacted.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision 
by the agency of original jurisdiction (AOJ), the AOJ did not 
err in not providing such notice.  Rather, the appellant has 
the right to content-complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that the appellant has been provided 
with proper notice and process.  As noted above, the notices 
provided to the veteran are in compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  He has been provided ample opportunity to submit 
evidence and argument in support of his claims, to respond to 
notices, and to otherwise participate effectively in the 
processing of his claims.  The purpose of the notice 
requirement has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant has been afforded VA 
examinations in connection with the current appeal, including 
examinations that included medical opinions as to the 
etiology of the disabilities here at issue.  His service 
medical records have been obtained, as have records of his VA 
treatment and records from a private physician, Antonio 
Fernandez, M.D.  He has not provided any releases for the 
procurement of additional private records.  The available 
evidence is adequate for purposes of deciding the current 
appeal, and no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under the law, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

The evidence of record in the veteran's case shows that he 
injured his left foot during service in February 1974.  
Afterward, he complained of pain and discomfort in his left 
lower extremity for several months.  In September 1975, X-
rays revealed a prominent "beak" of bone on the left 
calcaneus, otherwise referred to as a "heel spur."  He 
underwent surgery to remove the spur later that same month, 
and developed a post-operative wound infection.  The 
infection was treated, and the veteran was separated from 
service in February 1976.  In April 1976, service connection 
was established for residuals of removal of the left heel 
spur.  Records of examination and treatment during and after 
service are entirely negative for any objective findings of 
vascular disorders until March 1982, when it was noted that 
he had probable varicose veins with stasis edema of the left 
leg.  He underwent stripping of varicose veins of the left 
leg in 1986, and more recent reports indicate that he now 
suffers from chronic venous insufficiency of his lower 
extremities, left greater than right, with non-healing wounds 
and ulcers.

The veteran's claims file contains three pieces of medical 
opinion evidence that pertain to the etiological relationship 
between the service-connected disability of his left heel and 
the vascular disorders affecting his legs.  The first piece 
of evidence, a VA examination report dated in July 1998, 
notes the veteran's history of left heel surgery and 
complaints of pain in his left heel, and indicates that he 
had stasis dermatitis and edema of the ankles with PVD 
(peripheral vascular disease) at the time of the examination.  
The report contains an opinion to the effect that "[t]here 
is no evidence of this condition involving his heels directly 
affecting his lower leg condition."

The second piece of evidence, a VA examination report dated 
in January 2004-pertaining to the arteries and veins-
likewise contains a description of the veteran's complaints 
relative to his left heel, as well as his lower extremity 
vascular disorders.  After examining the veteran, and 
reviewing his claims file, the examiner opined, in pertinent 
part, that "[i]t is not likely that the service[-]connected 
residuals of removal of the veteran's left heel spur and 
claimed impairment of gait caused[] or aggravates the 
veteran's chronic venous insufficiency."

The third piece of evidence, another VA examination report 
dated in January 2004-pertaining to the feet-noted, among 
other things, that the veteran had some small open wounds 
over the lower inside region of his left leg.  After 
examining the veteran, and reviewing the claims file, the 
examiner opined that "it is not likely that the patient's 
. . . left leg wound[s] [are] related to the left heel spur 
pain or its surgery."

Following a review of the evidence in this case, and the 
applicable law and regulation, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for varicose veins, thrombosis, and 
peripheral vascular disease of the lower extremities, 
secondary to service-connected residuals of removal of a left 
heel spur.  Although the veteran believes that there is a 
relationship between the service-connected disability of his 
left heel and the vascular disorders affecting his legs, 
there is nothing in the record to show that he has the 
training or expertise necessary to offer a competent opinion 
on the matter.  Consequently, his opinion in that regard 
cannot be accorded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer evidence that requires medical 
knowledge).  Moreover, none of the medical opinion evidence 
supports his assertion of such a relationship.  Indeed, as 
noted above, just the opposite it true: All of the examiners 
who have commented on the matter have found such a 
relationship unlikely.  The weight of the evidence is 
therefore against the veteran's claim, and the appeal must be 
denied.




ORDER

Service connection for varicose veins, thrombosis, and 
peripheral vascular disease of the left lower extremity, 
secondary to service-connected residuals of removal of a left 
heel spur, is denied.

Service connection for varicose veins, thrombosis, and 
peripheral vascular disease of the right lower extremity, 
secondary to service-connected residuals of removal of a left 
heel spur, is denied.



			
	STEVEN L. COHN              	KEITH W. ALLEN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


